                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRYAN W. WILDER,                            §
                                            §
             Plaintiff,                     §
                                            §
V.                                          §          No. 3:18-cv-3010-N-BN
                                            §
CALIBER HOME LOANS, INC.,                   §
                                            §
             Defendant.                     §

     MEMORANDUM OPINION AND ORDER GRANTING LEAVE TO FILE
        ORIGINAL COUNTERCLAIM AND THIRD-PARTY CLAIM

       This action filed by a plaintiff proceeding pro se but not in forma pauperis has

been referred to the undersigned United States magistrate judge for pretrial

management under 28 U.S.C. § 636(b) and a standing order of reference from United

States District Judge David C. Godbey.

       Plaintiff Bryan W. Wilder challenges, through this action, “the constitutionality

of Supreme Court Rule 736[ – or Texas Rule of Civil Procedure 736, providing for

expedited foreclosure proceeding – ]because it violates Article V of the United States

of America Constitution, the 14th Amendment to the Constitution and Section (a) of

22.004 of the Texas Government Code.” Dkt. No. 9 (Notice of Constitutional Challenge

of Statute); see also id. (certifying that the Notice will be served on the Texas Attorney

General); Dkt. No. 17 (Order Certifying Constitutional Challenge, entered in

accordance with Federal Rule of Civil Procedure 5.1(b) and 28 U.S.C. § 2403(b)).

       Defendant Caliber Home Loans, Inc. now moves for leave to file its original

counterclaim and third-party claim, requesting leave to seek a declaration for a non-
judicial foreclosure of the loan Wilder and his wife obtained that is at the center of this

litigation – and previous litigation between the parties. See Dkt. No. 16. Wilder filed

a response in opposition. See Dkt. No. 20. And Caliber filed a reply brief. See Dkt. No.

21.

       The Court GRANTS Caliber’s motion [Dkt. No. 16] for the reasons explained

below. And the Clerk of Court shall docket Caliber Home Loans, Inc.’s Original

Counterlcaim and Third-Party Claim [Dkt. No. 16-7].

                           Legal Standards and Analysis

       When a party is not subject to an expired deadline for seeking leave to amend

– as applicable to Caliber’s motion for leave filed January 23, 2019, see Dkt. No. 14, ¶

3 (providing that motion for leave to amend or supplement pleadings must be filed by

March 29, 2019) – Federal Rule of Civil Procedure 15(a) requires that leave to amend

be granted freely “when justice so requires,” FED. R. CIV. P. 15(a)(2).

       Since the 2009 amendments to the Federal Rules of Civil Procedure, Rule 15

solely governs “the proper scope of [timely requests to amend] pleadings,” including

requests to add counterclaims. GEOMC Co., Ltd. v. Calmare Therapeutics, Inc., No.

3:14-cv-01222 (VAB), 2016 WL 6122930, at *3 (D. Conn. Oct. 19, 2016).

       Before the 2009 amendments ... , the proper scope of [such] amendments
       ... was also informed by former Rule 13(f), which required the court’s
       leave in order to add new allegations to an answer. See Southern New
       England Tel. Co. v. Global NAPS, Inc., No. 3:04-cv-2075 (JCH), 2007 WL
       521162 (D. Conn. Feb. 14, 2007) (holding that, based on the interplay
       between Rule 13(f) and Rule 15, courts should apply a “narrow approach”
       requiring that any new counterclaims relate specifically to changes made
       to the complaint). This rule was abrogated in 2009, leaving only Rule 15
       to govern the proper scope of amendments to pleadings. See Virginia

                                            -2-
      Innovation Scis., Inc. v. Samsung Elecs. Co., 11 F. Supp. 3d 622, 629-630
      (E.D. Va. 2014) (holding that, based on the abrogation of Rule 13(f) in
      2009, the “narrow approach” was no longer appropriate and a “moderate
      approach” should be applied instead, allowing amendments to the answer
      as of right if similar in scope to amendments to the complaint).

Id.; see also W.A. v. Hendrick Hudson Cent. Sch. Dist., 219 F. Supp. 3d 421, 483

(S.D.N.Y. 2016) (“Prior to [enactment of the 2009 Amendments], Rule 13(f) provided

that ‘[t]he court may permit a party to amend a pleading to add a counterclaim if it was

omitted through oversight, inadvertence, or excusable neglect or if justice so requires.’

FED. R. CIV. P. 13(f) (repealed 2009). That rule engendered some confusion and so was

shelved, with the Advisory Committee explaining in its notes that ‘Rule 13(f) is deleted

as largely redundant and potentially misleading,’ and, instead, ‘[a]n amendment to add

a counterclaim will be governed by Rule 15.’ FED. R. CIV. P. 13 advisory committee’s

note to 2009 amendment.”).

      As to Caliber’s current, “run-of-the-mill amendment request,” W.A., 219 F. Supp.

3d at 483, then, Rule 15(a) provides a “strong presumption in favor of granting leave

to amend,”Fin. Acquisition Partners, LP v. Blackwell, 440 F.3d 278, 291 (5th Cir. 2006).

And the Court must do so “unless there is a substantial reason to deny leave to

amend.” Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981). Thus,

while leave to amend is not automatic, see Jones v. Robinson Prop. Grp., L.P., 427 F.3d

987, 994 (5th Cir. 2005), the federal rules’ policy “is to permit liberal amendment to

facilitate determination of claims on the merits and to prevent litigation from becoming

a technical exercise in the fine points of pleading,” Dussouy, 660 F.2d at 598; see, e.g.,

Cline v. Deutsche Bank Nat’l Trust Co., No. 3:14-cv-1565-D, 2015 WL 4041791, at *8-*9

                                           -3-
(N.D. Tex. July 2, 2015) (in a case removed from state court, granting the defendant

leave to amend its pleadings to assert “a counterclaim for breach of contract/action for

non-judicial foreclosure” – “The court can discern no compelling reason under [Rule

15(a)(2)’s] lenient standard to deny Deutsche Bank leave to amend.”).

      Wilder argues that Caliber’s proposed counterclaim and third-party claim is

outside the scope of this case: “The defendant cannot bring a counterclaim and a third

party complaint into a constitutional challenge of a statute or rule. ... The counterclaim

and third-party complaint ... rely only on the alleged violations of a breach of contract

and are nor germane or connected to the constitutional challenge of the Supreme Court

of Texas Rule 736.” Dkt. No. 20 at 1-2. But Caliber explains it

      has initiated two foreclosure actions under Texas Rule of Civil Procedure
      736 seeking an Order to allow it to foreclose the Loan that is the subject
      of Defendant’s proposed Original Counterclaim and Third-Party Claim.
      In response to Defendant’s filing of each of these actions, Plaintiff filed
      his own suit, including the instant action, in order to have the Rule 736
      foreclosure proceedings dismissed. In order to stop the potentially endless
      cycle of Plaintiff filing suit in order to have Defendant’s Rule 736
      foreclosure proceedings dismissed, Defendant’s Motion for Leave to file
      an Original Counterclaim and Third-Party Claim seeking an Order to
      allow Defendant to proceed with a nonjudicial foreclosure of the Loan
      should be granted.

Dkt. No. 21 at 1.

      Also applicable to the parties’ lawsuits,

      “[a] proceeding or order under Rule 736 is automatically stayed if a
      respondent files a separate, original proceeding in a court of competent
      jurisdiction that puts in issue any matter related to the origination,
      servicing, or enforcement of the loan agreement, contract, or lien sought
      to be foreclosed prior to 5:00 p.m. on the Monday before the scheduled
      foreclosure sale.” If an automatic stay is in effect, any foreclosure sale of
      the property is void.

                                           -4-
Reddick v. Deutsche Bank Nat’l Trust Co., No. 3:16-cv-1997-D, 2017 WL 6343542, at

*3 (N.D. Tex. Dec. 12, 2017) (quoting TEX. R. CIV. P. 736.11(a), then citing TEX. R. CIV.

P. 736.11(d); brackets omitted).

      And a lender may not assert a Rule 736-based “counterclaim in a borrower’s suit

against the lender.” Id. (citing Steptoe v. JPMorgan Chase Bank, N.A., 464 S.W.3d 429,

433 (Tex. App. – Houston [1st Dist.] 2015, no pet.) (“Although not expressly addressed

by Rule 736, it is evident ... that a Rule 736 proceeding cannot be brought as a

counterclaim in a borrower’s suit against the lender. Rather, it is a special, expedited

proceeding with a unique procedural mechanism that is not compatible with the

administration of a suit brought by a borrower to challenge the propriety of a loan

agreement.” (citing, in turn, Huston v. U.S. Bank Nat’l Ass’n, 359 S.W.3d 679, 682, 682-

83 (Tex. App. – Houston [1st Dist.] 2011, no pet.) (holding that a borrower may not

assert a counterclaim in a Rule 736 proceeding)))).

      Caliber seeks to end the “cycle of [Wilder] filing suit” through a counterclaim

seeking a declaratory judgment authorizing non-judicial foreclosure – not a

counterclaim under Rule 736. See Dkt. No. 16-7 at 5-7. And, while Texas courts have

held that a lender may not assert a Rule 736 counterclaim in a borrower’s suit against

it – and, conversely, a borrower may not assert a counterclaim in a lender’s Rule 736

proceeding – that authority does not seem to support Wilder’s argument that Caliber’s

proposed counterclaim may not be added to a federal action challenging Rule 736 on

due process grounds.


                                           -5-
      And, more importantly, Wilder has not shown that the Court should deny

Caliber leave to add that counterclaim because the proposed counterclaim is futile. See

Legate v. Livingston, 822 F.3d 207, 211 (5th Cir. 2016) (While “the language of [Rule

15(a)] ‘evinces a bias in favor of granting leave to amend,’ ... a district court need not

grant a futile motion to amend.” (quoting Lyn-Lea Travel Corp. v. Am. Airlines, Inc.,

283 F.3d 282, 286 (5th Cir. 2002) (quoting, in turn, Chitimacha Tribe of La. v. Harry

L. Laws Co., 690 F.2d 1157, 1162 (5th Cir. 1982)); citation omitted)); cf. Stem v. Gomez,

813 F.3d 205, 215-16 (5th Cir. 2016) (“When an amended complaint would still ‘fail to

survive a Rule 12(b)(6) motion,’ it is not an abuse of discretion to deny the motion’” for

leave to amend. (quoting Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751

F.3d 368, 378 (5th Cir. 2014))).

      Therefore, given Rule 15(a)(2)’s “lenient standard,” Cline, 2015 WL 4041791, at

*9, and the policy of the federal rules – particularly after the 2009 amendments – “to

permit liberal amendment to facilitate determination of claims on the merits and to

prevent litigation from becoming a technical exercise in the fine points of pleading,”

Dussouy, 660 F.2d at 598, there is no compelling reason to deny Caliber’s motion for

leave to file its original counterclaim and third-party claim, see Cline, 2015 WL

4041791, at *8-*9.

                                      Conclusion

      The Court GRANTS Defendant Caliber Home Loans, Inc.’s Motion for Leave to

File Original Counterclaim and Third-Party Claim [Dkt. No. 16] and DIRECTS the

Clerk of Court to docket Dkt. No. 16-7 as Caliber Home Loans, Inc.’s Original

                                           -6-
Counterclaim and Third-Party Claim.

      SO ORDERED.

      DATED: February 15, 2019

                                      _________________________________________
                                      DAVID L. HORAN
                                      UNITED STATES MAGISTRATE JUDGE




                                       -7-
